Evans, J.
(dissenting). — I am not able to concur. This is not a case where plaintiff sought to prove the death of the insured by circumstantial evidence. She predicated her case upon the presumption of death arising out of his seven years’ absence, unheard of. The court below instructed that such presumption obtained in this case. Error is- assigned on such instruction. To say that evidence of long continued absence was admissible, notwithstanding the proviso in the policy, does not meet the assignment of error. The instruction was that it was sufficient “evidence of death,” though the policy provided that it “shall not be regarded as evidence of death.” The defendant had a right to limit the scope of the insurance sold by it, and the moral hazard thereof, by excluding from its benefits cases of mere “disappearance” and continued absence. The policy is fairly capable of a construction to just such effect. Why should it be construed in a way to render it illegitimate and nugatory?